Citation Nr: 1228720	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure or secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in July 2007, December 2007, and June 2008 by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Board observes that the RO, in July 2007 and June 2008, adjudicated the matter of entitlement to service connection for erectile dysfunction.  Two different theories of entitlement to service connection, as due to Agent Orange exposure and as secondary to diabetes mellitus, were, respectively, considered.  The Board finds, based on a review of the record, to include the rating decisions and the March 2009 Statement of the Case (SOC), that the RO did adjudicate the claims on the pertinent presumptive and nonpresumptive direct incurrence, and secondary service connection bases as required by law.  The claim has been characterized as shown on the title page of this decision for the sake of convenience.

The issue of entitlement to service connection for erectile dysfunction, as due to Agent Orange exposure or secondary to Type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence of record indicating the Veteran has Type II diabetes mellitus; so there is no current disability due to this condition to attribute to his active military service, to include to his presumed exposure to Agent Orange in Vietnam.


2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hypertension which is either casually or presumptively related to active service, or proximately due to, or chronically aggravated by, a service-connected disability


CONCLUSIONS OF LAW

1.  The Veteran does not have Type II diabetes mellitus from disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service, including as a result of his exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in, or aggravated by, active service, it may be presumed to have been so incurred or aggravated, and is not the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 





Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.



In VA correspondence to the Veteran in November 2007 (hypertension claim) and April 2008 (Type II diabetes mellitus claim), VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The November 2007 notice did not inform the Veteran as to the law pertaining to service connection as secondary to service-connected disability.  The Board finds that there is no prejudice to the Veteran due to this notice defect as the March 2009 SOC shows actual knowledge.  Under the section "Pertinent laws; Regulations; Rating Schedule Provisions," the RO provided the Veteran with the requirements for service connection on a secondary basis.  On both occasions - in November 2007 and April 2008 - the notices informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, records from the Social Security Administration (SSA), private and VA examination and treatment records, and statements of the Veteran in support of his claims.  Regarding the SSA records on file, the Veteran is in receipt of disability benefits.  A June 2003 SSA Disability Determination and Transmittal form shows that the primary diagnosis was degenerative disc disease of the lumbosacral spine; the secondary diagnosis was hypothyroidism.  Neither of these are among the disabilities for which the Veteran presently seeks service connection.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the Type II diabetes mellitus and hypertension disabilities at issue and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such examinations are not necessary to decide these claims.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  As is discussed in greater detail below, the Board notes the following:  the service treatment records are negative for any complaints of either Type II diabetes mellitus or hypertension; there is no clinical evidence of a current Type II diabetes mellitus disability; the clinical records do not support the possibility of a relationship between the Veteran's claimed hypertension and his service or a service-connected disability; there is no credible evidence of continuity of symptomatology of the claimed disabilities since service; and most importantly, there is no clinical indication that any such disabilities are causally related to or aggravated by active service or, in the case of hypertension, a service-connected disability.  Based on the foregoing, the record does not establish that an examination is warranted pursuant to McLendon.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims here being adjudicated.

Legal Criteria

Service Connection- In General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. App. 336 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record -- including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -- to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive Service Connection- Herbicide Exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma; and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Secondary Service Connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).





Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Type II Diabetes Mellitus, to Include as Secondary to Agent Orange

The Veteran submitted a claim seeking service connection for Type II diabetes mellitus in February 2008.  See VA Form 21-4138.  He noted that he was controlling this disorder, which had been "borderline" since 2002.  

The Veteran's DD Form 214 shows Vietnam service from April 1969 to March 1970.  Thus, the Veteran's exposure to Agent Orange has been presumed based on information in his service personnel records confirming he served in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2(f).  

The report of a September 2006 VA Agent Orange Registry examination, which in the course of blood work testing was undertaken, shows that the examiner commented that there was "no outward signs of diabetes mellitus."  

Fundamental to establishing the Veteran's instant claim which seeks entitlement to service connection is also proving he in fact has Type II Diabetes Mellitus; or else, there cannot possibly be any current disability due to this condition that could be a consequence of that presumed exposure to Agent Orange in Vietnam.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Here, though, despite his overseas service in the Republic of Vietnam during the Vietnam era and resultant presumed exposure to Agent Orange while there, the Veteran has neither provided nor identified any competent and credible medical or lay evidence indicating he has the claimed disorder, Type II Diabetes Mellitus, including at any point since filing this claim.  His service treatment records are completely unremarkable for any indication of this condition, either in the way of a relevant subjective complaint (symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  The same is true of the private medical records of record dated during the many years since his discharge from service.  His post-service VA outpatient treatment records, as well as the above-discussed 2006 VA examination report, also do not show or reflect a diagnosis of Type II (adult-onset) Diabetes Mellitus.  

Consequently, the only evidence of record supporting the notion that the Veteran has Type II Diabetes Mellitus, and that it is related to his military service, including his presumed exposure to Agent Orange in Vietnam during the Vietnam era, comes from the Veteran personally by way of statements he has filed in support of his claim.  Unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has Type II Diabetes Mellitus, much less as a result of his or her military service, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This determination necessarily is based on the results of objective clinical testing and data, such as glucose intolerance, etc.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has this claimed condition.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for Type II Diabetes Mellitus.  As there is no reasonable doubt to resolve in his favor, this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension, to Include as Due to Type II Diabetes Mellitus

The Veteran alleges that he has hypertension due to his Type II diabetes mellitus.  See DSO/CSO Contact Brief submitted by the Veteran's representative in February 2008.  He essentially asserts that service connection for hypertension is warranted as he has such a disorder secondary to Type II diabetes mellitus.  

As previously mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to, the result of, or aggravated by, service-connected disability.  
 
For the reasons explained above, the Veteran is not service-connected for Type II diabetes mellitus.  Therefore, entitlement to service connection for hypertension as secondary to Type II diabetes mellitus must also be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board also finds that entitlement to service connection for hypertension, on a direct service connection basis, is also not warranted.  His service treatment records are negative for any complaints of, or treatment for, hypertension.  Blood pressure findings were reported as 130/72 at his October 1968 induction examination, and 120/70 in the course of his September 1971 separation examination.  The Board finds that any statement by the Veteran that he has had problems associated with hypertension since service is less than credible when considered with the record as a whole.  A June 2002 post service private medical record includes a blood pressure reading of 116/70.  Not only did the Veteran deny such symptoms upon separation, but the earliest clinical evidence of hypertension is shown as part of a May 2006 VA outpatient physician new patient note.  This is 35 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no clinical evidence, nor competent credible lay evidence, that the Veteran has had hypertension since service.  Thus, the Veteran's claim for service connection on a direct incurrence basis is denied.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.


REMAND

The Veteran avers that he has erectile dysfunction due to his active military service, to include caused by his Type II diabetes mellitus.  See DSO/CSO Contact Brief submitted by the Veteran's representative in February 2008.  

Based on review of the facts of the case, remand is necessary for the service connection claim for erectile dysfunction.

As mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to, the result of, or aggravated by, service-connected disability.   
 
For the reasons explained above, the Veteran is not service-connected for Type II diabetes mellitus.  Therefore, entitlement to secondary service connection for erectile dysfunction as secondary to Type II diabetes mellitus must also be denied as a matter of law.  Sabonis.

As above noted, however, the Veteran was exposed to Agent Orange while serving in Vietnam.  While the evidence does not warrant presumptive service connection for erectile dysfunction (see 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee.

A diagnosis of erectile dysfunction is of record.  See September 2005 private medical record.  Also of record is a medical note, supplied by a private physician, Dr. A.J.A.  This note, dated in January 2008, reports that the Veteran has had a longstanding problem with erectile dysfunction.  He added that this "may be connected with Agent Orange."  

The Board finds that the January 2008 private physician's opinion supports neither a grant nor a denial of service connection for erectile dysfunction.  The Board further finds that the examiner's statement that the Veteran's erectile dysfunction "may be" connected to the Veteran's Agent Orange exposure is too speculative to be considered a positive or negative etiological opinion.  Opinions consisting of speculation or uncertainty -- as here, by use of the word "may" -- are inadequate for establishing service connection.  Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition "may have" contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).

The Board finds that further development of the record is needed prior to appellate consideration of the claim.  As mentioned, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon.  For the following reasons, the Board finds that a VA examination is necessary to decide the claim.  The evidence here shows that the Veteran has erectile dysfunction, that he was exposed to Agent Orange in service, and a medical opinion (while both speculative and uncertain) is of record.  This opinion establishes that the claimed erectile dysfunction "may be associated" with the Veteran's military service.  This combination, in the Board's opinion, amounts to insufficient competent evidence necessary for a decision to be made at this juncture.  In this case, a VA examination and opinion is needed to determine whether the Veteran's current erectile dysfunction is at least as likely the result of his active military service, to include as due to exposure to herbicides such as Agent Orange during his service in Vietnam, as it is to some other cause or factor.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination with regard to his claim seeking service connection for erectile dysfunction.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should respond to the following:

a)  Does the Veteran have a diagnosis of erectile dysfunction?

b)  If erectile dysfunction is diagnosed, is it at least as likely as not that the erectile dysfunction is the result of the Veteran's active military service, to include his presumed exposure to herbicides (Agent Orange) in Vietnam, as it is the result of some other cause or factors?  The examiner must provide a rationale or explanation for his or her opinion which discusses the facts of this particular case in conjunction with the medical principles involved, including what is known about the likely causes of erectile dysfunction.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated development, the RO/AMC should then readjudicate the instant claim of service connection for erectile dysfunction, to include as due to Agent Orange exposure, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should issue a Supplemental SOC (SSOC), and the Veteran should be afforded time in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


